635 N.W.2d 67 (2001)
246 Mich. App. 741
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jack CHAVIS, Defendant-Appellant.
Docket No. 218911.
Court of Appeals of Michigan.
Submitted June 15, 2001, at Detroit.
Decided July 20, 2001, at 9:15 a.m.
Released for Publication October 9, 2001.
Jennifer M. Granholm, Attorney General, Thomas L. Casey, Solicitor General, John D. O'Hair, Prosecuting Attorney, Timothy A. Baughman, Chief of Research, Training, and Appeals, and Marcia A. Petito, Assistant Prosecuting Attorney, for the People.
Richard Glanda, Detroit, for the defendant.
Before GAGE, P.J., and FITZGERALD and MARKEY, JJ.
PER CURIAM.
Following a bench trial, defendant was convicted of making a false report of the commission of a felony, M.C.L. § 750.411a(1)(b), and was sentenced to a one-year probationary term with the first thirty days to be served in jail. Defendant appeals as of right. We reverse.
*68 On April 14, 1998, defendant called police and reported that he had been robbed and carjacked by four males. He indicated that one assailant pointed a gun at his head, while the other three assailants had baseball bats. The assailants allegedly took defendant's car, his wallet, a gold ring, and a gold necklace. Defendant informed the police that he was carjacked at "South Fort and Outer Drive," but that the carjackers dropped him off at "South Fort and Francis."
Police officers located defendant's car within an hour. The person driving defendant's car explained that "crack cocaine was involved" and that he had been given the car by a person matching defendant's description. After being questioned by police about the version of events provided by the person driving defendant's car, defendant admitted that he was purchasing crack cocaine at the time of the carjacking and that he lied about the location of the carjacking because he did not want to tell police why he was in the area. As a result of the admissions, defendant was charged with making a false report of a crime.
On appeal, the issue presented is whether the offense of filing a false report of the commission of a crime proscribes the reporting of false details concerning the crime. We review de novo questions of statutory interpretation. Heinz v. Chicago Rd. Investment Co., 216 Mich.App. 289, 295, 549 N.W.2d 47 (1996).
MCL 750.411a(1), which is entitled "false crimes, reports to police officers ...," provides in relevant part: "[A] person who intentionally makes a false report of the commission of a crime ... is guilty of a crime."
A fundamental rule of statutory construction is to ascertain the purpose and intent of the Legislature in enacting the provision. Farrington v. Total Petroleum, Inc., 442 Mich. 201, 212, 501 N.W.2d 76 (1993). When a statute is clear and unambiguous, judicial construction or interpretation is unnecessary and, therefore, precluded. Lorencz v. Ford Motor Co., 439 Mich. 370, 376, 483 N.W.2d 844 (1992). If reasonable minds can differ concerning the meaning of a statute, however, judicial construction is appropriate. Heinz, supra at 295, 549 N.W.2d 47.
Here, the statute proscribes the intentional making of "a false report of the commission of a crime." MCL 750.411a(1) (emphasis added). The plain language of the statute provides that those who make police reports falsely claiming that a crime has been committed are guilty of making a report of a false crime. See, e.g., People v. Lay, 336 Mich. 77, 57 N.W.2d 453 (1953) (the defendant was convicted, under the predecessor of § 411a, of making a "fictitious report of the commission of any crime" after falsely telling the police that he had put poison in a bottle of homedelivered milk to catch the person who had been stealing his milk).[1] To construe the *69 statute to encompass false information concerning the details of an actual crime would be a significant departure from the plain language of the statute. Because the false information reported by defendant in the present case did not pertain to whether a crime occurred, the conviction for filing a false report of the commission of a crime cannot be sustained.[2] Accordingly, we reverse defendant's conviction and sentence.
Reversed.
NOTES
[1]  Our research has unveiled no Michigan cases where a defendant was convicted of the crime of making a false report of the commission of a crime for lying about details other than whether a crime had actually been committed. Our research of federal and foreign states' case law has not unveiled any cases where a defendant was convicted of this type of crime for lying about details other than whether a crime had actually been committed. See, e.g., Smith v. Arkansas, 1999 WL 200671 (Ark.App., 1999) (false report that husband broke into home); People v. Trimble, 181 Ill.App.3d 355, 130 Ill.Dec. 296, 537 N.E.2d 363 (1989) (defendant falsely told police his car was stolen); State v. Matilla, 339 N.W.2d 54, 55 (Minn., 1983) (defendant falsely reported being burglarized); State v. Kachanis, 119 R.I. 439, 440, 379 A.2d 915 (1977) (defendant falsely reported his car stolen).
[2]  The trial court's finding that a carjacking actually occurred is unchallenged on appeal.